DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s response filed on 03/26/2021 is acknowledged and entered.

Claims 1-25 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-25 are currently pending.  

Election/Restrictions
Applicant’s election of species for (a) a type of combination and (b) a type of myeloproliferative neoplasm in the reply filed on 03/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species are as follows: “Applicant elects a combination of 100 mg/day of 2-methyl-l-[(4-[6-(trifluoromethyl)pyridin-2-yl]-6-{ [2-(trifluoromethyl)pyridin-4-yl]amino}-l,3,5-triazin-2-yl)amino]propan-2-ol or a pharmaceutically acceptable salt, solvate, tautomer, stereoisomer, isotopologue, prodrug, metabolite, or a polymorph thereof (COMPOUND 1) and 10 mg once per day of ruxolitinib”; and “Applicant elects idiopathic myelofibrosis”



Claims 12, 14-16, 18, 19, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.

Accordingly, claims 1-11, 13, 17, 20, and 23-25 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/US2018/031090 that was filed on 05/04/2018.  PCT/US2018/031090 claims priority to two provisional applications, which are 62/502,456 that was filed on 05/05/2017, and 62/535,146 that was filed on 07/20/2017.  Therefore, this application has an effective filing date of 05/05/2017 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 03/26/2021 has been reviewed as recorded in PTO-1449 forms.  Any line through reference(s) are due to the fact that the reference is either duplicate (i.e. cited in the PTO-892 mailed on 11/17/2020), no copy of the reference have been provided, and/or the copy provided does not correlates with the cited informations for the reference.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the “method of claim 1, wherein the JAK2 inhibitor is selected from ruxolitinib, TG101348, CYT387, lestaurtinib, AZD1480, pacritinib, XL019, NCB0-16562, NVPBSK805, R723, hydroxycarbamide, SAR302503, tasocitinib and INCB16562”.  The compound of ‘TG101348’ and the compound of ‘SAR302503’ are synonymous with each other for it is art recognized that fedratinib, also known as SAR302503 and TG101348, is a tyrosine kinase inhibitor used to treat intermediate-2 and high risk primary and secondary myelofibrosis (see e.g. National Center for Biotechnology Information. "PubChem Compound Summary for CID 16722836, 2007, especially first page; Harrison et al., Ther. Adv. Hematol., 2012, 3(6), pp. 341–354, especially Table 4 on pg. 346).  The present specification does not define these compounds with any type of specificity such as their structural feature(s).  As recognized by MPEP § 2173.02(II), if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  Therefore, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 4 recites the “method of claim 1, wherein the myeloproliferative neoplasm is selected from polycythemia vera, primary or essential thrombocythemia, primary or idiopathic myelofibrosis, chronic myelogenous leukemia, chronic neutrophilic leukemia, juvenile myelomonocytic leukemia, chronic eosinophilic leukemia and hyper eosinophilic syndrome”.  The limitation of ‘primary or idiopathic myelofibrosis’ is vague and indefinite for ‘primary myelofibrosis’ and ‘idiopathic myelofibrosis’ are synonymous with each other for it is art recognized that synonyms of ‘primary myelofibrosis’ includes agnogenic myeloid metaplasia (AMM), chronic idiopathic myelofibrosis (CIMF), idiopathic myelofibrosis, IM, myelofibrosis with myeloid metaplasia, and PMF (see National Organization for Rare Disorders (NORD), definition of Primary Myelofibrosis. https://rarediseases.org/rare-diseases/primary-myelofibrosis/).  The present specification define the term “"myeloproliferative neoplasms" (MPNs) refers to a group of disorders that cause an overproduction of blood cells (platelets, white blood cells and red blood cells) in the bone marrow. MPNs include polycythemia vera (PV), primary or essential thrombocythemia (ET), primary or idiopathic myelofibrosis, chronic myelogenous (myelocytic) leukemia (CML), chronic neutrophilic leukemia (CNL), juvenile myelomonocytic leukemia (JML) and chronic eosinophilic leukemia (CEL)/hyper eosinophilic syndrome (HES)”.  This definition does not define the distinction between primary myelofibrosis’ and ‘idiopathic myelofibrosis’.  Further, it is art recognized that the JAK2V617F mutation that is claimed by instant claim 9 was described in virtually all patients with polycythemia vera (PV), and around 60% of essential thrombocythemia (ET) or primary myelofibrosis (PMF) (see Harrison et al., Ther. Adv. Hematol., 2012, 3(6), pp. 341–354, especially pg. 341 left col., last para.).  As recognized by MPEP § 2173.02(II), if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  Consequently, claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-11, 13, 17, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cianchetta et al. (US Patent 9,512,107 B2) and Harrison et al. (Ther. Adv. Hematol., 2012, 3(6), pp. 341–354).
For claims 1, 2, 5-8, 10, 11, 13, 17, and 20, Cianchetta et al. claim a method of treating myeloproliferative neoplasm (MPN) or acute myelogenous leukemia (AML) characterized by the presence of an IDH2 mutation comprising the step of administering to the patient in need thereof a compound of 
    PNG
    media_image1.png
    195
    257
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt or hydrate thereof and a second therapeutic agent (refers to instant claimed administration step of claim 1) (Claims 1, 4, and 7-9).  The type of IDH2 mutation includes an IDH2-R140Q or R172K mutation (refers to instant claimed ‘wherein the subject harbors a mutant allele of IDH2’ of claim 1; and instant claims 5-8) (Claims 5 and 6).  Cianchetta et al. also disclose the followings: (i) the type of second therapeutic agent includes Hydroxycarbamide and Lestaurtinib (refers to a JAK2 inhibitor’ of claim 1; and instant claim 2) (col. 135, line 38 thru col. 136, line 40); (ii) the compound can be administered orally with a dosage ranging from about 0.5 to about 100 mg/kg of body weight and from about 1 to about 6 times per day (refers to instant claims 10, 11, 13, 17, and 20) (col. 131, lines 5-26); and (iii) the one or more additional therapeutic or prophylactic agents, both the compound and the additional agent should be present at dosage levels of between about 1 to 100%, and more preferably between about 5 to 95% of the dosage normally administered in a monotherapy regimen (col. 130, lines 59-65) (refers to instant claimed ‘a therapeutically effective amount of a JAK2 inhibitor’ of claim 1).
The teachings of Cianchetta et al. differ from the presently claimed invention as follows:
While Cianchetta et al. do not explicitly disclose that (a) functional limitation of ‘mutant allele of JAK2’ regarding the type of subject/patient populations with myeloproliferative neoplasm or acute myelogenous leukemia as recited by instant claim 1; (b) the type of ‘mutant allele of JAK2’ is mJAK2-V617F as recited by instant claim 9; and (c) the type of myeloproliferative neoplasm is primary myelofibrosis as recited by instant claim 4, Harrison et al. teach that it is well known in the art of leukemia treatment methodologies that (i) myeloproliferative neoplasms (MPNs) include polycythemia vera (PV), essential thrombocythemia (ET) and primary myelofibrosis (PMF) (see pg. 341, left col., first full para.); (ii) PV and ET can progress to myelofibrosis (MF), referred to as post-PV or post-ET MF, which is clinically indistinguishable from primary MF, and 3% (ET) and 10–15% of cases (PMF) can transform to acute myeloid leukemia (AML); and (iii) the molecular pathogenesis of MPNs include the JAK2V617F mutation, which was described in virtually all patients with PV and around 60% of ET or PMF (see pg. 341, left col., 
While Cianchetta et al. do not explicitly disclose that the type of JAK2 inhibitor is ruxolitinib as recited by instant claim 3, and the type of the dosage and mode of administration for ruxolitinib as recited by instant claims 23-25, Harrison et al. teach the followings: (i) the JAK2 inhibitor ruxolitinib is used as the first in-class drug for the treatment of intermediate and high-risk myelofibrosis (MF) (pg. 343, left col., first full para.); and (ii) oral ruxolitinib is used to treat patients with primary myelofibrosis (PMF) with the JAK2V617F mutation at a dose of 15 mg twice daily or 20 mg twice daily (pgs. 345-347).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose ruxolitinib as taught by Harrison et al. as a second therapeutic agent in the combination methodology of Cianchetta et al.  A person of ordinary skill would have  been motivated to do so because Harrison et al. teach that since ruxolitinib is so very well tolerated it readily lends itself to being used in combination with other agents to improve disease-related responses or to reduce complications of the therapy by 
    PNG
    media_image1.png
    195
    257
    media_image1.png
    Greyscale
and ruxolitinib could be successfully prepared and used in a method for treating acute myelogenous leukemia (AML) or myeloproliferative neoplasm (MPN), especially primary myelofibrosis (PMF).
Therefore, the combine teachings of Cianchetta et al. and Harrison et al. do render the invention of the instant claims prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
April 30, 2021